DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,493,899 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-10, the prior art of record does not teach or fairly suggest an apparatus along with other claim features “wherein the field of view of said camera at least encompasses (i) a traffic lane of a multi-lane road being traveled along by the equipped vehicle and (ii) another traffic lane of the multi-lane road; wherein the field of sensing of said 3D point-cloud LIDAR sensor at least encompasses the other traffic lane of the multi-lane road; a control comprising electronic circuitry; wherein image data captured by said camera is provided to said control; wherein 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor is provided to said control; wherein the electronic circuitry of said control comprises an image processor that processes image data captured by said camera; wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; and wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one 13 32918907.1selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle.” as recited in claim 1.
In regards to claims 11-15, the prior art of record does not teach or fairly suggest an apparatus along with other claim features “ wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle; and wherein said control determines, via processing at said control of (i) image data captured by said camera and (ii) 3D point-cloud LIDAR data captured by said 3D point- cloud LIDAR sensor, that the determined other vehicle is not yet in the field of view of said camera.” as recited in claim 11.
In regards to claims 16-20, the prior art of record does not teach or fairly suggest an apparatus along with other claim features “  17 32918907.1wherein said image processor comprises an image processing chip that utilizes object detection software for processing image data captured by said camera; wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; and wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle.” as recited in claim 16.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Zeng et al [US 2016/0205656 A1] who teaches Techniques and methodologies for determining a relative position between a host object and a neighboring object in proximity to the host object are presented here. An exemplary embodiment of a method operates a first wireless communication module onboard the host object to wirelessly communicate packets with a second wireless communication module onboard the neighboring object.
The reason of allowance of the claims is improvement with (1) wherein the field of view of said camera at least encompasses (i) a traffic lane of a multi-lane road being traveled along by the equipped vehicle and (ii) another traffic lane of the multi-lane road; wherein the field of sensing of said 3D point-cloud LIDAR sensor at least encompasses the other traffic lane of the multi-lane road; a control comprising electronic circuitry; wherein image data captured by said camera is provided to said control; wherein 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor is provided to said control; wherein the electronic circuitry of said control comprises an image processor that processes image data captured by said camera; wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; and wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one  selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle. (2) wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle; and wherein said control determines, via processing at said control of (i) image data captured by said camera and (ii) 3D point-cloud LIDAR data captured by said 3D point- cloud LIDAR sensor, that the determined other vehicle is not yet in the field of view of said camera and (3) wherein said image processor comprises an image processing chip that utilizes object detection software for processing image data captured by said camera; wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; and wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844